IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 29, 2008

                                       No. 07-20351                   Charles R. Fulbruge III
                                                                              Clerk

THOMAS A DeSHAZO

                                                  Plaintiff-Appellant
v.

NATIONS ENERGY COMPANY LTD; HASHIM DJOJOHADIKUSUMO;
PHILIP HIRSHLER; PATRICK O’MARA; ECOLO INVESTMENTS LTD;
AEQUITAS ENERGY LTD; NOVOMUNDO TRADING LTD

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                        USDC Civil Action No. H-05-3277


Before KING, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Thomas A. DeShazo (“DeShazo”)1 appeals from the
district court’s dismissal of his suit on the basis of collateral estoppel. The
district court held that a Canadian court’s previous determination of the accrual
date of DeShazo’s claims had preclusive effect on the district court. Using that


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        Plaintiff-Appellant’s surname is variously spelled “DeShazo” or “De Shazo.” We adopt
the version that appears in DeShazo’s briefs.
                                     No. 07-20351

accrual date, DeShazo’s federal and state-law claims were time-barred. Because
the applicable legal standard and facts to which it was applied are identical in
the Canadian and federal courts, we affirm the district court’s dismissal.
            I. FACTUAL AND PROCEDURAL BACKGROUND
      This appeal involves DeShazo’s claim that Defendants-Appellees Patrick
O’Mara (“O’Mara”), Philip Hirschler (“Hirschler”), and Hashim Djojohadikusomo
(“Hashim”) conspired with one another and with Nations Energy Co., Ltd.
(“Nations Energy”), to misrepresent facts about Nations Energy’s finances and
its transactions with Defendants-Appellees Aequitas Energy, S.A. (“Aequitas”)
and NovoMundo Trading Limited (“NovoMundo”). At the time of the events at
issue, DeShazo was a minority shareholder in Ecolo Investments, Ltd. (“Ecolo”),
a Cyprus-based corporation that was the majority shareholder of Nations Energy.
The basic factual claim in this suit—as in DeShazo’s prior suits—is that
Defendants2 misled DeShazo about the financial health of Nations Energy,
making DeShazo’s interest in the company seem less valuable and inducing
DeShazo to sell his shares to Hashim and O’Mara at an unfairly low price.
      Under the alleged scheme, O’Mara, vice president of marketing for Nations
Energy, secretly owned and controlled two other entities, Aequitas and
NovoMundo. DeShazo alleged that O’Mara used Aequitas and NovoMundo to
buy oil from Nations Energy’s subsidiary, KBM, at discounted rates. Those
entities then resold the oil to third parties at higher prices while O’Mara pocketed
the difference. This scheme, according to DeShazo, gave him the erroneous
perception that Nations Energy was in financial difficulty and therefore caused
the undervaluation of his shares in Ecolo. DeShazo alleges that the other
defendants knew of this scheme and permitted it to continue.



      2
       This opinion refers to Nations Energy, Hashim, Hirschler, O’Mara, Ecolo, Aequitas,
and NovoMundo, collectively, as “Defendants.”

                                            2
                                        No. 07-20351

       As early as August 1999, William R. Thomas (“Thomas”), then president
of Nations Energy, alerted DeShazo and Nations Energy’s Board of Directors to
his concerns about O’Mara’s relationship with NovoMundo. Thomas prepared a
memo detailing these concerns; DeShazo received that memo in February 2000.
       Despite these suspicions of misconduct, DeShazo sold his shares of Ecolo
to Hashim and O’Mara in two sales. DeShazo claims that he made these sales
in reliance on misrepresentations made by O’Mara and Hashim as to the
financial condition of Nations Energy. Particularly relevant to this case are the
two dates on which DeShazo sold his Ecolo shares: October 9, 1999, when he sold
6% of his shares to Hashim, and September, 19, 2001, when he sold the
remainder of his Ecolo shares to O’Mara.
       DeShazo first filed suit on these claims on June 13, 2003, in state court in
Harris County, Texas. The suit named Nations Energy, Ecolo, Aequitas, O’Mara,
Hirschler, David O. Wilson (“Wilson”),3 Hashim, KBM, and John Does I through
XX.4       The suit alleged fraud, negligent misrepresentation, intentional
interference with prospective advantage, intentional interference with contract,
racketeering, conspiracy, and breach of fiduciary duty. On January 15, 2004,
DeShazo non-suited those claims.
       On July 8, 2004, DeShazo brought similar claims against most of the same
defendants5 in the Court of Queen’s Bench of Alberta (“Alberta Trial Court”),
alleging,




       3
           Wilson sat on the board of directors of Nations Energy.
       4
          John Does I through XX were the “agents, employees, independent contractors,
subdivisions, franchisees, subsidiaries, or divisions of the defendants and the individuals or
entities that allegedly conspired with defendant O’Mara.” DeShazo v. Nations Energy Co., No.
H-05-3277, slip op. at 3 n.2 (S.D. Tex. Mar. 27, 2007).
       5
        Defendants in the Alberta suit were Nations Energy, Hashim, Al Njoo (“Njoo”) (a
Nations Energy director), Wilson, O’Mara, Ecolo, KBM, Aequitas, and NovoMundo.

                                                3
                                     No. 07-20351

      (1) an unlawful and fraudulent scheme; (2) improper conduct . . . that
      is oppressive, unfairly prejudicial and that unfairly disregards the
      interests of the shareholders; (3) unlawful conspiracy; (4)
      misrepresentations made to and relied upon by [DeShazo] concerning
      the financial affairs of Nations Energy, which resulted in [DeShazo]
      agreeing to convey shares held by him in Ecolo to Hashim and
      O’Mara at a price substantially below fair market value; (5) the
      failure of Nations Energy, Njoo, and Wilson to prevent the
      fraudulent activity of Hashim and O’Mara and for violating various
      duties of care; and, finally, for (6) breach . . . of [defendants’]
      fiduciary and good faith duties.

DeShazo v. Nations Energy Co., No. H-05-3277, slip op. at 3-4 (S.D. Tex. Mar. 27,
2007) (internal quotation marks and citations omitted). The Alberta Trial Court
denied Defendants’ motion for summary judgment, but on July 13, 2005, the
Alberta Court of Appeal (“the Alberta court”) reversed, determining the accrual
date for DeShazo’s claims to be February 2000 and dismissing the case as time-
barred.
      On September 19, 2005, DeShazo filed this suit, asserting claims of (1)
fraud and fraudulent inducement; (2) RICO violations;6 (3) intentional
interference with contract and/or prospective business arrangements; (4)
conspiracy; and (5) breach of fiduciary duty. Nations Energy filed a motion to
dismiss on the basis of international comity and res judicata or, in the
alternative, on the basis of forum non conveniens. The district court denied that
motion in a September 25, 2006 memorandum and order, reasoning that the
Alberta court’s dismissal was not “on the merits” for the purposes of res judicata.
Regarding Nations Energy’s forum non conveniens claim, the district court ruled
that Nations Energy had failed to show that another forum was available,
because the statute of limitations barred the suit in Canadian courts.



      6
         The Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq.
Specifically, DeShazo alleged violations of 18 U.S.C. § 1962(c) & (d).

                                            4
                                       No. 07-20351

       On October 25, 2006, Nations Energy filed a 12(b)(6) motion to dismiss on
the grounds of collateral estoppel.             Reasoning that the Canadian court’s
disposition of the accrual date of DeShazo’s claims had preclusive effect and
therefore that all causes of action in the current suit were time-barred, the
district court granted the motion to dismiss. DeShazo filed this timely appeal.


              II. JURISDICTION AND STANDARD OF REVIEW
       This court has jurisdiction to review the final judgment of a district court
under 28 U.S.C. § 1291. We review a 12(b)(6) dismissal de novo. Lowrey v. Tex.
A & M Univ. Sys., 117 F.3d 242, 246 (5th Cir. 1997). A district court’s application
of collateral estoppel is a question of law that this court reviews de novo.7 United
States v. Brackett, 113 F.3d 1396, 1398 (5th Cir. 1997).
                                    III. DISCUSSION
       The Alberta court dismissed all of DeShazo’s claims as time-barred. As
part of its analysis, the court determined the date that DeShazo’s claims accrued
for the purpose of applicable statutes of limitations. The key question before this
court is whether the Alberta court’s determination that DeShazo’s claims accrued
in February 2000 has preclusive effect in this case. If it does, the accrual date
issue cannot be relitigated, and all of DeShazo’s claims in this suit are time-
barred under federal and Texas law.                   However, if the Alberta court’s



       7
          Defendants urge an “abuse of discretion” standard, citing J.M. Muniz, Inc. v.
Mercantile Texas Credit Corp., 833 F.2d 541, 543 (5th Cir. 1987) (“Collateral estoppel is an
equitable doctrine resting within the broad discretion of the lower court.”). However, the abuse
of discretion standard applies only in appealing a district court’s refusal to apply “offensive”
collateral estoppel. See, e.g., Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 392 (5th
Cir. 1998). In any event, because DeShazo’s arguments fail under either standard, the court
need not decide which standard of review is correct. See Fin. Acquisition Partners LP v.
Blackwell, 440 F.3d 278, 284 (5th Cir. 2006) (“Some opinions by our court hold review of a
collateral-estoppel decision is de novo . . . others, for abuse of discretion . . . . Because
Plaintiffs’ collateral-estoppel contention fails under either standard, we need not decide which
to apply.”).

                                               5
                                   No. 07-20351

determination lacks preclusive effect, the district court may consider anew when
DeShazo’s claims accrued.
      “‘[W]hen an issue of ultimate fact has once been determined by a valid and
final judgment, that issue cannot again be litigated between the same parties in
any future lawsuit.’” RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1290 (5th Cir.
1995) (quoting Ashe v. Swenson, 397 U.S. 436, 443 (1970)). A foreign court
judgment generally has preclusive effect in domestic federal courts. See, e.g.,
Zorgias v. S.S. Hellenic Star, 370 F. Supp. 591, 592-93 (E.D. La. 1972) (applying
federal law to determine the preclusive effect of a Greek judgment), aff’d, 487
F.2d 519 (5th Cir. 1973); Mpiliris v. Hellenic Lines, Ltd., 323 F. Supp. 865, 872-74
(S.D. Tex. 1969) (same), aff’d, 440 F.2d 1163 (5th Cir. 1971).
      In the Fifth Circuit, a prior judgment has collateral estoppel effect if (1) the
issue in the current suit is identical to the issue in the prior action; (2) the issue
was actually litigated in the prior action; and (3) the determination of the issue
in the prior action was a necessary part of the judgment in the earlier action.
Stripling v. Jordan Prod. Co., 234 F.3d 863, 868 (5th Cir. 2000). The parties’
dispute centers on the first prong of this standard. In assessing whether the
current suit involves the identical issue as the prior suit, both the facts and the
legal standards used to assess the facts must be identical. Brister v. A.W.I., Inc.,
946 F.2d 350, 354 n.1 (5th Cir. 1991). In this appeal, DeShazo argues that the
Alberta court applied a different legal standard to a different set of facts in
determining the accrual date for his claims.
      Before the Alberta court, DeShazo alleged fraud, an oppressive scheme,
conspiracy, and breach of fiduciary duty. In the district court, he claimed fraud
and fraudulent inducement, RICO violations, intentional interference with
contract and/or prospective business arrangements, conspiracy, and breach of
fiduciary duty. In both courts, DeShazo alleged fraud and misrepresentation



                                          6
                                   No. 07-20351

related to his two sales of his Ecolo shares. The legal claims in the Canadian
court and the district court derive from the same set of factual allegations.
      Regarding the relevant legal standards, we must compare the statutes of
limitations applied in the Canadian court and those that would apply to
DeShazo’s state and federal law claims in the district court. The Alberta court
applied the following limitation rules to all of DeShazo’s claims:
      [I]f a claimant does not seek a remedial order within
              (a) 2 years after the date on which the claimant first knew, or
              in the circumstances ought to have known,
                     (i) that the injury for which the claimant seeks a
                     remedial order had occurred,
                     (ii) that the injury was attributable to conduct of the
                     defendant, and
                     (iii) that the injury, assuming liability on the part of the
                     defendant, warrants bringing a proceeding . . .
      the defendant, on pleading this Act as a defense, is entitled to
      immunity from liability in respect of the claim.

Limitations Act, R.S.A., ch. L-12, § 3(1) (2000) (emphasis added). DeShazo’s
federal and Texas-law causes of action similarly rely on a “knew or should have
known” standard, although the limitations period varies for each of these causes
of action. For fraud and fraudulent concealment, for example,
      If . . . the injured party is not aware of the fraud or the fraud is
      concealed, the statute of limitations begins to run from the time the
      fraud is discovered or could have been discovered by the defrauded
      party’s exercise of reasonable diligence. Knowledge of facts that
      would lead a reasonably prudent person to make inquiry which
      would lead to a discovery of the fraud is knowledge of the fraud itself.

Jackson v. Speer, 974 F.2d 676, 679 (5th Cir. 1992) (internal citations omitted)
(emphasis added). The same standard applies to DeShazo’s other state-law
claims. See Kona Tech. Corp. v. S. Pac. Transp. Co., 225 F.3d 595, 607 (5th Cir.
2000) (“The discovery rule postpones the running of the statute of limitations
until such time as the claimant discovers, or in exercising reasonable diligence


                                          7
                                  No. 07-20351

should have discovered, facts that indicate he has been injured.”). Similarly, for
civil RICO claims, this circuit follows an “injury discovery” rule, under which a
claim accrues “when a plaintiff knew or should have known of his injury.” Rotella
v. Wood, 528 U.S. 549, 553 (2000) (summarizing the Fifth Circuit’s approach).
The relevant Canadian, federal, and Texas statutes of limitations all hinge on a
“knew or should have known” standard in determining when the limitations
period begins to run.
      The date DeShazo’s claims accrued is central to this case because under the
Alberta court’s accrual date, all of DeShazo’s claims would have been time-barred
when he filed his suit in district court on September 19, 2005. The statute of
limitations for his fraud, RICO, and breach of fiduciary duty claims is four years.
TEX. CIV. PRAC. & REM. CODE ANN. § 16.004(a)(4)-(5) (fraud and breach of
fiduciary duty); Agency Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S.
143, 156 (1987) (RICO). DeShazo encourages the court to adopt September 19,
2001, the date of his second stock sale, as the accrual date for his claims, which
would allow him to assert his RICO, fraud, and breach of fiduciary duty claims.
The remaining two claims—conspiracy and intentional interference with business
relations—carry two-year statutes of limitations and therefore would be time-
barred regardless of whether the accrual date is February 2000 or September
2001. First Nat’l Bank of Eagle Pass v. Levine, 721 S.W.2d 287, 289 (Tex. 1986)
(interference with business relations); Mayes v. Stewart, 11 S.W.3d 440, 453 (Tex.
App. 2000) (civil conspiracy).
      In his appeal, DeShazo argues that the issues before the district court are
not identical to those in the Alberta court, and he therefore should not be
precluded from litigating the question of when his claims accrued. Specifically,
he contends that (1) his claim could not have accrued on February 2000 with
respect to the second stock sale because the injury did not occur until the date of
that second sale, September 19, 2001; (2) the Alberta court’s opinion does not

                                        8
                                  No. 07-20351

address the role of his allegations of fraudulent concealment, which would toll the
statute of limitations under Texas law; and (3) the Alberta court’s opinion cannot
preclude his federal RICO claims, which follow a different legal standard. We
consider each claim in turn.
A.    The September 2001 Sale
      First, DeShazo argues that because his claim consists of two separate
sales—in October 1999 and September 2001—at least a portion of his injury could
not have accrued prior to the latter date. DeShazo claims that the Alberta court
therefore could not have addressed his injury from the September 2001 sale when
it set the accrual date for his claims at February 2000. “This is not a reasonable
result,” declares DeShazo.
      Presumably, this amounts to a claim that the Alberta decision is not based
on facts identical to those currently before the district court, undermining the
preclusive effect of the prior decision. See Stripling, 234 F.3d at 868 (requiring
that the issue in the current suit be identical to the issue in the prior action for
collateral estoppel to apply). DeShazo speculates that the Alberta court did not
need to decide whether the proper accrual date was February 2000 or September
2001, because with either accrual date, DeShazo’s claims would have been barred
under Canada’s two-year statute of limitations. Under this reasoning, the only
question before the Alberta court was whether DeShazo’s claims accrued prior to
July 8, 2002, bringing his July 8, 2004 suit within Canada’s two-year limitations
period. Because some of DeShazo’s state and federal law claims carry four-year
statutes of limitations in federal court, he contends that the accrual date question
should be treated differently. This argument lacks merit.
      To decide whether the suit was time-barred, the Alberta court did need to
determine whether the accrual date was within two years of the filing date of the
suit. However, in deciding that question, the Alberta court also determined a
specific date on which the claims accrued. The fact that it set a specific accrual

                                         9
                                       No. 07-20351

date does not mean that the court failed to consider DeShazo’s claims in full—nor
does it suggest that the court would have decided the question differently for
claims with a four-year limitations period.8
       Moreover, the Alberta court explicitly considered the September 2001 sale
in setting the accrual date. DeShazo’s pleadings before the Alberta court list the
facts of both sales, and the Alberta court’s opinion itself recounts details of both
sales. See DeShazo v. Nations Energy Co., [2005] 367 A. 267, para. 2, 3, 21 (Ct.
App. Alberta). Thus, the Alberta court considered the “identical” issue before the
district court, the requirements for collateral estoppel are met, and this court is
precluded from considering the merits of DeShazo’s accrual date claim. Even if
this panel believed that the prior court’s accrual date decision was wrong on the
merits, the policy of collateral estoppel dictates that we refuse to consider
DeShazo’s identical claims: “even arguably erroneous judgments have preclusive
effect if the requirements for collateral estoppel are satisfied.” RecoverEdge, 44
F.3d at 1296.       Therefore, we decline to consider the merits of DeShazo’s
arguments on the accrual date issue.
B.     Fraudulent Concealment
       Next, DeShazo claims that (1) the Alberta court did not address his claims
of fraudulent concealment; and (2) Texas law on fraudulent concealment differs
from Canadian law. He is incorrect on both points.




       8
         Although DeShazo does not explicitly say so, his claim here might be read as an
argument that the Alberta court’s accrual date determination was not “a necessary part of the
judgment,” see Stripling, 234 F.3d at 868, because the Alberta court needed to decide only the
binary question of whether the suit was time-barred. As we note above, however, as part of
that inquiry the court set a specific accrual date, which it then used to gauge whether various
claims were time-barred.

                                              10
                                        No. 07-20351

       First, the Alberta court already considered DeShazo’s allegations of
fraudulent concealment.9 Thus, the Alberta court was well aware of the facts
underlying the fraudulent concealment claim.
       Second, the Alberta court applied a legal standard identical to the Texas
law on fraudulent concealment.             Under federal and Texas law, fraudulent
concealment tolls the relevant statutes of limitations. Colonial Penn. Ins. v.
Market Planners Ins. Agency, Inc., 157 F.3d 1032, 1035 (5th Cir. 1998)
(“Fraudulent concealment tolls the statute of limitations until the claimant
discovers or with reasonable diligence should have discovered the fraud.”);
Velsicol Chem. Corp. v. Winograd, 956 S.W.2d 529, 531 (Tex. 1997) (noting that
fraudulent concealment “tolls the statute [of limitations] until the fraud is
discovered or could have been discovered with reasonable diligence”). Notably,
both the Texas and federal standards allow tolling for fraudulent concealment
only until the plaintiff knew or should have known of his injury. The Alberta
court accrual standard also turns on when the plaintiff “first knew, or in the
circumstances ought to have known” of his injury. Limitations Act, R.S.A., ch.
L-12, § 3(1)(a). Under either standard, the statute-of-limitations clock starts
when the plaintiff knew or should have known of his injury, and fraudulent
concealment does not toll beyond that point. Therefore, the Alberta court’s
determination that DeShazo knew or should have known of his injury in
February 2000 would render DeShazo’s fraudulent concealment claims meritless
under federal and state law.




       9
         See, e.g., DeShazo v. Nations Energy Co., [2005] 367 A. 267, para. 11 (Ct. App.
Alberta) (“DeShazo alleges that he made several attempts to obtain additional information
from the defendants Hashim, O’Mara and NovoMundo, but that he was repeatedly told that
there was no basis for his suspicions.”); id. at para. 20 (“DeShazo’s affidavit also asserts that
he made inquiries regarding the true ownership of NovoMundo, but was repeatedly
stonewalled by the defendants . . . .”).

                                               11
                                  No. 07-20351

      DeShazo relies on Cherry v. Victoria Equipment and Supply, Inc., 645
S.W.2d 781, 782 (Tex. 1983), for the proposition that despite his knowledge of
facts giving rise to his claim, “a defendant’s affirmative denial of such facts will
toll limitations if the potential plaintiff has reason to rely on defendant’s
(mis)representations.” However, the rule in Cherry does not override the “knew
or should have known” rule. In Cherry, the Texas Supreme Court reversed a
grant of summary judgment in favor of the defendant where the plaintiff raised
a fact question as to whether the defendant’s deposition testimony amounted to
fraudulent concealment. Id. The plaintiffs in that case relied on the defendant’s
misrepresentations in a deposition that he was not involved in events related to
their claim. Id. Unlike the instant case, however, the plaintiffs in Cherry were
entirely unaware of the defendant’s involvement in the case. Id.
      Here, by contrast, the Alberta court considered substantial evidence that
DeShazo was aware of the fraudulent scheme by February 2000. For example,
the court noted that Thomas told DeShazo of his suspicions about O’Mara’s role
in a fraudulent scheme involving NovoMundo in August 1999. DeShazo v.
Nations Energy Co., [2005] 367 A. 267, para. 21 (Ct. App. Alberta). DeShazo
suspected that Hashim was involved with NovoMundo in December 1999. Id.
DeShazo wrote in a January 2000 email that he believed O’Mara “took a Nations
Energy opportunity and is using it for his own personal economic advantage . . . .”
Id. And in February 2000, DeShazo received a report written by Thomas that
concluded that “O’Mara probably owns and controls NovoMundo and that he
established NovoMundo to act as a false buyer of oil from KBM, re-selling the
crude to third party buyers for his own profit.” Id. Thus, the Alberta court
considered numerous facts suggesting that—despite any possible fraudulent
concealment—DeShazo knew of the fraudulent scheme in February 2000.
Because DeShazo’s fraudulent concealment argument would have no bearing on



                                        12
                                  No. 07-20351

the accrual date issue, the Alberta court’s determination of that date had
preclusive effect on the district court.
C.    RICO Claims
      Finally, DeShazo contends that Defendants engaged in a continuing course
of RICO violations from January 1999 to the present. Here, DeShazo essentially
repeats his claim that the September 2001 sale was a separate injury and thus
a separate cause of action for purposes of the limitations period. This amounts
to a claim that the Alberta court applied a different standard and therefore did
not consider issues identical to those in the instant case. See Stripling, 234 F.3d
at 868.
      The Fifth Circuit has adopted a “separate accrual” rule for civil RICO
claims, which “allows a civil RICO claim to accrue for each injury when the
plaintiff discovers, or should have discovered, that injury.” Love v. Nat’l Med.
Enters., 230 F.3d 765, 773-75 (5th Cir. 2000). The “separate accrual” rule,
however, does not apply where a plaintiff already knows or should know of the
fraud. Klehr v. A.O. Smith Corp., 521 U.S. 179, 186-87 (1997) (rejecting a “last
predicate act” rule in civil RICO cases that allowed the limitations period to
restart at “the last injury or predicate act,” even if the plaintiff had already
suffered an injury and discovered the pattern of fraudulent conduct); see also
Prieto v. John Hancock Mut. Life Ins. Co., 132 F. Supp. 2d 506, 524 (N.D. Tex.
2001) (applying the “separate accrual” rule and refusing to toll the statute of
limitations for injuries that occurred once the plaintiff was on notice of the
alleged fraud), aff’d, 35 F. App’x 390 (5th Cir. 2002). In Love, for example, the
Fifth Circuit noted that there was no evidence that plaintiff was aware of any
fraudulent conduct until the end of a series of violations that occurred over three
years. Love, 230 F.3d at 778. In this sense, the “separate accrual” rule is no
different than the Canadian “knew or should have known” standard. Here, the
Alberta court concluded that DeShazo was or should have been aware of the

                                           13
                                       No. 07-20351

fraudulent scheme in February 2000, yet he continued to rely on Defendants’
fraudulent representations. RICO would offer DeShazo no broader remedy.
Therefore, the identical issue requirement for collateral estoppel is met and
DeShazo may not relitigate this issue in the district court.10
                                  IV. CONCLUSION
       For the foregoing reasons, we affirm the district court’s dismissal of
DeShazo’s claims on the basis of collateral estoppel.
       AFFIRMED.




       10
         Because we hold that DeShazo is collaterally estopped from relitigating the accrual
date issue, we need not address Nations Energy’s alternative argument based on international
comity and res judicata (claim preclusion) or Defendants’ claim that the district court lacked
personal jurisdiction over Hashim, Hirschler, and Ecolo.

                                             14